980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Garnell Steven HILL, Plaintiff-Appellant,v.Lieutenant L. R. VANN, CO IVC;  Lieutenant Warren, CO IV;Sergeant Henderson, East/Side ECI, Defendants-Appellees.
No. 92-6664.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 15, 1992Decided:  December 11, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., Chief District Judge.  (CA-91-2545-B)
Garnell Steven Hill, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Timothy James Paulus, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before PHILLIPS, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Garnell Steven Hill appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hill v. Vann, No. CA-91-2545-B (D. Md. May 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED